ATTORNEY GRIEVANCE COMMISSION                                                                *      IN THE
OF MARYLAND
                                                                                             *      COURT OF APPEALS

v.                                                                                           *      OF MARYLAND

                                                                                             *      Misc. Docket AG No. 86

TROY ALFRED-WILEY PRIEST                                                                     *      September Term, 2020


                                                                                   ORDER

                  Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Troy Alfred-Wiley Priest, to indefinitely suspend the

Respondent from the practice of law for violations of 19-301.15(a), 19-308.1(b), and 19-

308.4(a) and (d) of the Maryland Attorneys’ Rules of Professional Conduct and Maryland

Rules 19-407 and 19-408(a), it is this 22nd day of April, 2021


                  ORDERED, by the Court of Appeals of Maryland, that the Respondent, Troy Alfred-

Wiley Priest, be, and hereby is, indefinitely suspended from the practice of law in the State

of Maryland; and it is further


                  ORDERED, that the Clerk of this Court shall remove the name of Troy Alfred-Wiley

Priest from the register of attorneys in this Court, and certify that fact to the Trustees of the

Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this

State in accordance with Maryland Rule 19-761.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                       /s/ Mary Ellen Barbera
                      2021-04-22 14:54-04:00                                                Chief Judge


Suzanne C. Johnson, Clerk